Conviction for carrying a pistol, punishment a fine of $100.
There appears in this record neither a recognizance nor an appeal bond. The state makes the point that there is no showing herein that appellant has been in custody continuously since his trial, and that for the lack of such showing or of a recognizance or appeal bond, this appeal should be dismissed, and in this connection it is shown that there is on file herein an affidavit of the Sheriff of Lavaca County stating that at no time since the trial of this case on September 6, 1927, has appellant been in jail or in custody because of the judgment herein. Under all the authorities this court is without jurisdiction of this appeal, and same must be dismissed. Allison v. State, 33 Tex.Crim. Rep.; Bruce v. State,40 Tex. Crim. 378; McHenry v. State, 42 Tex.Crim. Rep.; Sandifer v. State, 63 Tex.Crim. Rep.; White v. State,87 Tex. Crim. 315.
The appeal is dismissed.
Dismissed.